Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

  XIAODAN SONG,

          Plaintiff,                                              CASE NO.:

  vs.

  Mark T. Esper, Secretary of the Army,
  in his official capacity

        Defendant(s).
  ____________________________________/

                                             COMPLAINT

          The Plaintiff, XIAODAN SONG, sues the Defendant, Dr. Mark T. Esper, Secretary of the

  Army, (hereafter referred to as “Defendant Army”) and states as follows:

                                    JURISDICTION AND VENUE

          1.      This suit is brought against Defendant Army pursuant to This action is brought

  seeking remedies under the Rehabilitation Act, 29 U.S.C. § 701 et seq. (“Rehabilitation Act”), and

  the Florida Civil Rights Act of 1992, Fla. Stat. Chap. 760.01, et seq. (“FCRA”)

          2.      This court has federal question jurisdiction and supplementary jurisdiction pursuant

  to 28 U.S.C. §§ 1331, 1332 and 1365.

          3.      Venue lies within the Southern District of Florida pursuant to 28 U.S.C. 1391 (b)

  because all actions relevant giving rise to this claim arose in this Judicial District.

                              ADMINISTRATIVE PREREQUISITES

          4.      All conditions precedent to bringing this action have occurred, or they have been

  waived.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 2 of 14



         5.      Plaintiff timely filed two charges of discrimination. The first was deemed filed on

  December 13, 2017 (hereinafter referred to as “2017 Charge”). A copy of the 2017 Charge is

  attached as Exhibit A. The second charge of discrimination was deemed filed on November 7,

  2018 (hereinafter referred to as “2018 Charge”). A copy of the 2018 Charge is attached as Exhibit

  B. Collectively the 2017 Charge and the 2018 Charge will be hereinafter referred to as “Plaintiff’s

  Charges”.

         6.      Due to Plaintiff being employed as a member of the Army Corps of Engineers,

  Plaintiff’s Charges were investigated by the U.S. Army Corps of Engineers Equal Employment

  Opportunity Office (hereinafter “EEO”).

         7.      Following the conclusion of the EEO investigation into the 2017 Charge, Plaintiff

  elected to proceed with the Equal Employment Opportunity Commission (EEOC). Over 180 days

  has expired since the initiation of the EEOC investigation into the 2017 Charge.

         8.      As for the 2018 Charge, the EEO failed to complete its investigation within 180

  days. See Letters attached as Composite Exhibit C.

         9.      This Complaint has been timely filed within ninety (90) days of the notification of

  the investigative agencies that 180 days has expired, as to the respective deadlines for the 2017

  Charge and 2018 Charge

         10.     Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760 because

  more than 180 days have passed since the filing of Plaintiff’s Charges

                                             PARTIES

         11.     Plaintiff is a citizen and resident of Palm Beach County, Florida.

         12.     Plaintiff was employed by Defendant Army as a member of the Army Corp of

  Engineers.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 3 of 14



         13.     Plaintiff, XIAODAN SONG, is a 57-year-old individual with a qualified disability

  as defined by the laws under which this action is brought.

         14.     Mark T. Esper, in his capacity as Secretary of the Army, is the chief executive

  officer of the United States Department of the Army (hereinafter "Defendant Army"). Secretary

  Esper's duties include responsibility for the United States Army Corps of Engineers. The

  discrimination and retaliatory events giving rise to this case occurred within an Army Corps of

  Engineer's facility, namely the Interagency Modeling Section (“IMC”) of the Water Resources

  Engineering Branch, Engineering Division of the US Army Corps of Engineers Jacksonville

  District located in West Palm Beach, Florida.

         15.     Defendant Army is an employer and federal agency as defined by the laws under

  which this action is brought.

                                   GENERAL ALLEGATIONS

         16.     On or about November 4, 2002, Plaintiff began his employment with Defendant

  Army, as a Civil Engineer with the US Army Corp of Engineers.

         17.     Since 2004, Plaintiff has been located in West Palm Beach with the IMC of the US

  Army Corps of Engineers Jacksonville District.

         18.     Plaintiff participated in the development and application of complex hydraulic

  computer models in support of the Comprehensive Everglades Restoration Plan and the

  development and implementation of water resource plans.

         19.     Plaintiff had received satisfactory performance reviews and was recognized by all

  to be a hard worker and dedicated to his profession up until the time period at issue.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 4 of 14



         20.     Plaintiff worked under section supervisor Jaime Graulau-Santiago since 2012.

  Jaime Graulau-Santiago was at all times relevant an employee of Defendant Army and Plaintiff’s

  direct supervisor.

         21.     Plaintiff has a qualified disability, namely diabetes, which requires him to walk

  around for a few minutes as necessary to regulate his blood sugar levels.

         22.     Plaintiff made a request for a reasonable accommodation from Defendant Army

  through Mr. Graulau-Santiago to allow him additional short breaks, so as to permit him to take

  short walks as needed to maintain his health.

         23.     Instead of receiving an accommodation from Defendant Army, on December 16,

  2014, Plaintiff was given restrictive rules to follow, thereby further limiting his access to breaks.

  Resultingly, Plaintiff had to inform his supervisor, Mr. Graulau-Santiago, of “any breaks” he

  would take. This included any time Plaintiff was away from his cubicle, whether it be related to

  his diabetes or not, including bathroom breaks, lunch breaks, and visits to the breakroom to get a

  cup of coffee. Mr. Graulau-Santiago further instructed Plaintiff that Plaintiff was required to email

  Mr. Graulau-Santiago his “in the office” and “out of the office” times from a specific restrictive

  USACE computer which takes an average of three (3) to five (5) minutes to login using a

  Department of Defense CAC card through a card reader. CAC card stands for Common Access

  Card and is the ID card for all Department of Defense employees.

         24.     After following proper protocol and discussing his problem with an Army Corp of

  Engineers Equal Employment Opportunity Officer, Plaintiff was granted the right to file a formal

  complaint and did so, formally filing 2017 Charge with the proper EEO, deemed filed on

  December 13, 2017.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 5 of 14



          25.      After filing the 2017 Charge, the actions and general demeanor of Mr. Graulau-

  Santiago toward the Plaintiff changed for the worse. Specifically, Mr. Graulau-Santiago developed

  an overall aggressive and angry demeanor towards Plaintiff resulting in a hostile work

  environment. It became apparent that Mr. Graulau-Santiago was treating Plaintiff differently than

  his similarly situated counterparts solely as a result of Plaintiff’s filing of the 2017 Charge against

  Mr. Graulau-Santiago.

          26.      An incident of workplace violence occurred after the filing of the 2017 Charge in

  which Mr. Graulau-Santiago physically hit Plaintiff in his face. Specifically, the physical

  altercation followed a work dispute over an engineering task in which Mr. Graulau-Santiago

  verbally aggressively and angrily attacked Plaintiff as to a position Plaintiff had reached on the

  engineering task. While Mr. Graulau-Santiago argued his point, he rose his hands above his head

  angrily shaking his arm and fists at Plaintiff. In one such angry outburst, Mr. Graulau-Santiago

  arm and hand struck Plaintiff’s eye glasses and causing the metal frame to forcibly make contact

  with and scratch Plaintiff’s right eye and surrounding area resulting in swelling and bruising.

          27.      Plaintiff reported this incident to his superiors with Defendant Army which resulted

  in the opening of an AR 15-6 investigation.

                a. Army Regulation (AR) 15-6 is designed specifically for informal investigations for

                   collecting information for the command regarding incidents that have occurred.

          28.      The AR 15-6 investigation concluded that Mr. Graulau-Santiago was required to

  undergo leadership training and that the Plaintiff was additionally required to receive additional

  training.

          29.      As a further result of the investigation and in retaliation for filing the 2017 Charge,

  Plaintiff was placed on a Performance Improvement Plan (“PIP”) by Mr. Graulau-Santiago, the
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 6 of 14



  same individual who was involved in the incident at issue in the AR 15-6 investigation and the

  same individual who Plaintiff filed the 2017 Charge against.

         30.       Plaintiff’s work performance was never an issue until he filed the 2017 Charge

  alleging discrimination. Even thereafter, Plaintiff had received no poor performance reviews until

  following the physical altercation with Mr. Graulau-Santiago and following the AR 15-6

  investigation.

         31.       The PIP was set for 60 days, an unreasonable and unusually short period of time

  for an individual’s performance to improve and an atypical timeframe for a PIP with the US Army

  given the bi-yearly review process.

         32.       Defendant Army placed Mr. Graulau-Santiago, Plaintiff’s supervisor, in charge of

  overseeing the PIP. In this role, Mr. Graulau-Santiago created the conditions to be met by the

  Plaintiff and ultimately had the final say of whether he had met the conditions.

         33.       Plaintiff’s good faith attempts to comply with the conditions of the PIP were

  immediately met with indications from Mr. Graulau-Santiago that his work was and would

  continue to be of a standard that would result in Plaintiff’s termination at the conclusion of the

  PIP. As one such example, Plaintiff attempted to make Mr. Graulau-Santiago aware that one of

  the tasks in the PIP was impossible for Plaintiff to complete, as the input parameters were flawed.

         34.       Notwithstanding that Mr. Graulau-Santiago indicated he was aware of the issue

  with the figures he continued to mandate that Plaintiff satisfactorily resolve the engineering task.

  Upon Plaintiff’s failure to make an impossible formula function with these wrong parameters,

  Plaintiff continued to be told that he was failing his PIP. Defendant Army failed to ensure that

  Plaintiff received a fair and unbiased review and failed to oversee the actions of Mr. Graulau-

  Santiago.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 7 of 14



         35.     In response to this continued retaliation and hostile work environment, Plaintiff

  filed the 2018 Charge with the proper EEO. The focus of the 2018 Charge was the retaliation that

  occurred after the filing of the 2017 Charge.

         36.     Understanding that he was due to be terminated as a result of his impending “failed”

  PIP, Plaintiff resolved that he was left with no choice but to retire early from his position with the

  US Army.

               COUNT I –DISABILITY DISCRIMINATION IN VIOLATION OF
                            THE REHABILITATION ACT

         37.     Plaintiff realleges and incorporates by reference paragraphs 1 through 36.

         38.     Plaintiff is a qualified individual with a disability as defined by the Rehabilitation

  Act. At all times relevant to this action, Plaintiff was an individual with a disability who, with

  reasonable accommodation, could perform the essential functions of his job.

         39.     Plaintiff's ailments constitute physical impairments that substantially limit one or

  more of his major life activities.

         40.     At all times relevant, Defendant Army was a federal agency subject to the

  Rehabilitation Act.

         41.     Throughout the course of his employment with Defendant Army, Plaintiff openly

  discussed his disability and related limitations and made repeated requests for reasonable

  accommodations based upon his disability.

         42.     Defendant Army refused and/or failed to undertake any good faith consultation with

  Plaintiff to identify and make any reasonable accommodations in light of Plaintiff’s disability.

         43.     Defendant Army failed to provide Plaintiff a reasonable accommodation, including

  but not limited to ensuring reasonable compliance with medical work restrictions.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 8 of 14



           44.    Defendant Army retaliated against Plaintiff after he alerted them of his disability

  and provided medical documentation supporting his need for accommodation. Defendant Army

  disciplined Plaintiff for pretextual reasons and constructively discharged him, forcing him to retire

  early.

           45.    Defendant Army took adverse job actions against Plaintiff, including, but not

  limited to, failing to adequately accommodate his disability and, ultimately, forcing Plaintiff to

  retire early.

           46.    Defendant Army’s failure to make reasonable accommodations on behalf of

  Plaintiff in light of Plaintiff’s disability constitutes a violation of the Rehabilitation Act.

           47.    In failing to reasonably accommodate Plaintiff, Defendant Army acted willfully,

  with malice and/or with reckless indifference to Plaintiff’s federally protected rights under the

  Rehabilitation Act, for which Plaintiff is entitled to recover punitive damages against Defendant.

           48.    As a result of Defendant Army’s actions, Plaintiff suffered mental anguish, loss of

  earnings, loss of ability to earn money and other monetary damages. The losses and expenses are

  permanent and continuing and Plaintiff will suffer losses in the future.

           49.    Defendant Army’s actions caused, and continue to cause, irreparable harm through

  Plaintiff’s loss of gainful employment, loss of, or significantly diminished, employment

  opportunities, and through the loss of valuable employment benefits, including additional life

  insurance benefits and disability insurance, both of which he would have continued to receive had

  he not been forced to retire early.

           WHEREFORE Plaintiff, XIAODAN SONG, demands judgment for damages, punitive

  damages, interest, costs, attorney’s fees, and requests injunctive relief, including, but not limited

  to, back pay, front pay, employment benefits and enjoinment of Defendant Army from any further
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 9 of 14



  discrimination against Plaintiff, and for all other relief, legal and equitable, that the Court deems

  appropriate.

                  COUNT II - VIOLATION OF FLORIDA CIVIL RIGHTS ACT

           50.    Plaintiff realleges and incorporates paragraphs 1 through 36.

           51.    The FCRA, Fla. Stat. Chapter 760.10, (1) (a) reads in applicable part, as follows: It

  is an unlawful employment practice for an employer: (a) To discharge or to fail or refuse to hire

  any individual, or otherwise to discriminate against any individual with respect to compensation,

  terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

  sex, national origin, age, handicap, or marital status.

           52.    Defendant Army is an "employer" as defined by § 760.09(7) of the Florida Statutes.

           53.    Plaintiff performed all his job duties in a satisfactory manner, with the exception of

  the medical work restrictions of requiring time to walk around when needed to control his blood

  sugar.

           54.    Plaintiff requested reasonable job accommodations from Defendant Army in light

  of his medical condition and medical work restrictions.

           55.    Defendant Army retaliated against Plaintiff after he alerted them of his disability

  and provided medical documentation supporting his need for accommodation. Defendant Army

  disciplined Plaintiff for pretextual reasons and ultimately forced the early retirement of Plaintiff

  as a result of his disability and the discrimination he experienced.

           56.    Defendant Army took adverse job actions against Plaintiff, including, but not

  limited to, failing to adequately accommodate his disability and, ultimately, forcing Plaintiff to

  retire early.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 10 of 14



           57.     As detailed herein, Defendant Army discriminated against Plaintiff because of his

   disability or because Defendant Army regarded Plaintiff as having an impairment that substantially

   limited one or more major life activities in violation of § 760.10(1) of the Florida Statutes.

           58.     As a result of Defendant Army’s actions, Plaintiff suffered mental anguish, loss of

   earnings, loss of ability to earn money and other monetary damages.

           59.     The losses and expenses are permanent and continuing and Plaintiff will suffer

   losses in the future.

           60.     Defendant Army’s actions caused, and continue to cause, irreparable harm through

   his loss of gainful employment and through the loss of valuable employment benefits, including

   life insurance and disability insurance, both of which he would have continued to receive had he

   not been forced to retire early.

           WHEREFORE Plaintiff, XIAODAN SONG, demands judgment for damages, punitive

   damages, interest, costs, attorney’s fees, and requests injunctive relief, including, but not limited

   to, back pay, front pay, employment benefits and enjoinment of Defendant Army from any further

   discrimination against Plaintiff, and for all other relief, legal and equitable, that the Court deems

   appropriate.

                           COUNT III – RETALIATION IN VIOLATION OF
                                  THE REHABILITATION ACT

           61.     Plaintiff incorporates the allegations contained in Paragraphs 1 through 36 as if

   fully set forth herein.

           62.     Plaintiff is a qualified individual with a disability as defined by the Rehabilitation

   Act. At all times relevant to this action, Plaintiff was an individual with a disability who, with

   reasonable accommodation, could perform the essential functions of his job.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 11 of 14



           63.     Plaintiff's ailments constitute physical impairments that substantially limit one or

   more of his major life activities.

           64.     At all times relevant, Defendant Army was a federal agency subject to the

   Rehabilitation Act.

           65.     Defendant Army retaliated against Plaintiff after he alerted them of his disability

   and provided medical documentation supporting his need for accommodation.

           66.     Plaintiff engaged in statutorily protected expression by, inter alia, utilizing the

   administrative complaint procedures established by Defendant Army pursuant to federal law.

           67.     However, after Plaintiff initiated Complaint procedures through Defendant Army’s

   EEO office, Plaintiff was subjected to retaliatory actions, including, but not limited to, the giving

   to Plaintiff of an unwarranted and derogatory appraisal, physical assault by his supervisor, forcing

   Plaintiff to undergo leadership training and to be placed on a Performance Improvement Plan

   following his reporting of workplace violence against his supervisor, refusing to fairly and

   honestly evaluate Plaintiff while on his Performance Improvement Plan as part of a concerted

   effort to terminate Plaintiff, and ultimately forcing Plaintiff to retire early.

           68.     Said actions on the part of Defendant Army constitute adverse actions.

           69.     The adverse actions taken against Plaintiff were unlawfully taken against him on

   account of his engagement in statutorily protected expression.

           70.     Because of Plaintiff’s reports and opposition to the disability discrimination and

   asserting his rights, Defendant Army retaliated and continued to retaliate against Plaintiff through

   the end of his employment, including subjected him to adverse working conditions, made false

   accusations about him, subjected him to false disciplinary actions, and ultimately forced Plaintiff

   to retire early or face a certain termination for unjustified reasoning.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 12 of 14



           71.     Further, the above stated retaliation and reprisal actions of Defendant Army were

   undertaken in bad faith and constitute unlawful employment practices in violation of the

   Rehabilitation Act.

           72.     As a direct and proximate result of Defendant Army’s retaliation and reprisal,

   Plaintiff has suffered mental anguish, loss of earnings, loss of ability to earn money and other

   monetary damages. The losses and expenses are permanent and continuing and Plaintiff will suffer

   losses in the future.

           73.     Defendant Army’s actions additionally caused, and continue to cause, irreparable

   harm through Plaintiff’s loss of gainful employment and through the loss of valuable employment

   benefits, including life insurance and disability insurance, both of which he would have continued

   to receive had he not been forced to retire.

           WHEREFORE Plaintiff, XIAODAN SONG, demands judgment for damages, punitive

   damages, interest, costs, attorney’s fees, and requests injunctive relief, including, but not limited

   to, back pay, front pay, employment benefits and enjoinment of Defendant Army from any further

   discrimination against Plaintiff, and for all other relief, legal and equitable, that the Court deems

   appropriate.

                           COUNT IV – RETALIATION IN VIOLATION OF
                            THE FLORIDA CIVIL RIGHTS ACT OF 1992

           74.     Plaintiff incorporates the allegations contained in Paragraphs 1 through 36 as if

   fully set forth herein.

           75.     The FCRA, Fla. Stat. Chapter 760.10(7), reads in applicable part, as follows: “It is

   an unlawful employment practice for an employer . . . to discriminate against any person because

   that person has opposed any practice which is an unlawful employment practice under [Section

   760.10].”
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 13 of 14



           76.     Defendant Army is an "employer" as defined by § 760.09(7) of the Florida Statutes.

           77.     Plaintiff is a fifty-seven year-old who is guaranteed specific civil rights under the

   Florida Civil Rights Act of 1992, Fla. Stat. 760.10 et. seq.

           78.     Plaintiff engaged in a statutorily protected expression, namely he reported

   irregularities and illegalities in the workplace to his superiors and then reported same up the chain

   of command at Defendant Army. He additionally filed a Charge of Discrimination reporting

   discriminatory behavior in the workplace, resulting in a hostile work environment.

           79.     Shortly after filing the 2017 Charge, Plaintiff was assaulted, placed on PIP, forced

   to file the 2018 Charge, and ultimately was forced to retire early.

           80.     A causal connection exists between Plaintiff’s filing of Complaint 1, i.e. his

   statutorily protected expression, and his adverse employment action, namely his placement on PIP

   and his forced early retirement.

           81.     As a direct and proximate result of Defendant Army’s conduct and its employees’

   actions, Plaintiff has suffered irreparable harm through his loss of gainful employment and through

   the loss of valuable employment benefits, including life insurance, and disability insurance, both

   of which he would have continued to receive had he not been forced to retire early.

           82.     What is more, the unlawful employment practices complained of above committed

   by Defendant Army were willful, wanton, intentional and with malice or with reckless indifference

   to Plaintiff’s statutorily protected rights, such that Plaintiff is entitled to punitive damages.

           83.     Plaintiff has been required to retain the legal services of the undersigned Counsel

   to enforce his rights under the FCRA and is required to pay his attorney a reasonable fee for

   services rendered in this cause.
Case 9:19-cv-81068-XXXX Document 1 Entered on FLSD Docket 07/26/2019 Page 14 of 14



          WHEREFORE, Plaintiff, XIAODAN SONG, demands judgment for damages, punitive

   damages, interest, costs, attorney’s fees, and requests injunctive relief, including, but not limited

   to, back pay, front pay, employment benefits and enjoinment of Defendant Army from any further

   discrimination against Plaintiff, and for all other relief, legal and equitable, that the Court deems

   appropriate.

                                       JURY TRIAL DEMAND

          Plaintiff, XIAODAN SONG, demands a trial by jury on all issues so triable.



           Dated July 26, 2018.


                                         The Law Office of Gregory S. Sconzo, P.A.
                                         5080 PGA Boulevard, Suite 213
                                         Palm Beach Gardens, FL 33408
                                         Telephone: (561) 729-0940
                                         Facsimile: (561) 491-9459

                                         By: /s/ Gregory S. Sconzo
                                         GREGORY S. SCONZO, ESQUIRE
                                         Florida Bar No.: 0105553
                                         Service Email: sconzolaw@gmail.com
                                         Primary Email: greg@sconzolawoffice.com
